DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 2016-071835, filed on 03/31/2016
Preliminary Amendment  
	Receipt is acknowledged of the preliminary amendment filed on 9/25/2018.  The amendment has been placed of record in the file.
 The Information Disclosure Statements
	The prior art cited in the information disclosure statements filed on 12/17/2018, 6/22/2020 has been considered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
 	The following is an examiner’s statement of reasons for allowance: 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a spectral curve acquiring device comprising: a light receiving optical system for dispersing and receiving a reflected irradiating light reflected by an object to be measured, a distance meter for measuring a distance to said object to be measured, a storage module for storing a plurality of reference spectral curves prepared based on a light receiving intensity for each wavelength at the time of measuring a white reference plate with different distances, in combination with the rest of the limitations of the claim.
a distance meter for measuring a distance to said object to be measured, a storage module for storing a plurality of reference spectral curves prepared based on a light receiving intensity for each wavelength at the time of measuring a white reference plate with different distances, in combination with the rest of the limitations of the claim.
	Claims 3-5 and 9-10 are allowed by the virtue of dependency on the allowed claim 2.
As to claim 6, the prior art of record, taken alone or in combination, fails to disclose or render obvious a spectral curve acquiring method comprising: preparing a measurement spectral curve based on a light receiving intensity for each wavelength at the time of dispersing and receiving a reflected irradiating light from said object to be measured, measuring a distance to said object to be measured from said light source, selecting said corresponding reference spectral curve based on a measured distance, correcting said measurement spectral curve based on a correction information acquired from said selected reference spectral curve and said measurement spectral curve, and preparing a spectral reflectance curve, in combination with the rest of the limitations of the claim.
As to claim 7, the prior art of record, taken alone or in combination, fails to disclose or render obvious a concrete measuring method comprising: preparing a plurality of reference spectral curves based on a light receiving intensity for each wavelength at the time of measuring a white reference plate at a plurality of positions with different distances from a light source, respectively, preparing a measurement spectral curve based on a light receiving intensity of said light receiving result for each wavelength, measuring a distance to said object to be measured from said light source, selecting said reference spectral curve based on a measured distance, correcting said measurement spectral curve based on a correction information acquired from said selected reference spectral curve and said measurement spectral curve, in combination with the rest of the limitations of the claim.
	Claim 8 is allowed by the virtue of dependency on the allowed claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Yang et al. (US 2007/0086309 A1) teaches an optical system comprising: a light projecting optical system (52, 16, Fig.5) for irradiating an irradiating light, a light receiving optical system (53, Fig.5) for dispersing and receiving a reflected irradiating light reflected by an object to be measured, a storage module (paragraph 0035) for storing a plurality of reference spectral curves prepared based on a light receiving intensity. However, Yang does not teach the bolded limitations above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullahi Nur whose telephone number is 571 270 1298.  The examiner can normally be reached on M-F, 9am to 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury, can be reached on 571 272 2287.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.  


 /ABDULLAHI NUR/ Primary Examiner, Art Unit 2886